STATE OF LOUISIANA

                COURT OF APPEAL, FIRST CIRCUIT

STATE      OF    LOUISIANA                                                          NO.   2022       KW    0169


VERSUS


GREGORY         WAYNE       COTTON                                                         MAY       9,    2022




In   Re:          Gregory          Wayne      Cotton,      applying        for      supervisory            writs,
                     22nd     Judicial         District        Court,      Parish         of    Washington,
                  No.       86 - CRC - 40823.




BEFORE:           GUIDRY,         HOLDRIDGE,         AND   CHUTZ,    JJ.


        WRIT         GRANTED.          The    trial    court    is   instructed,           if       it    has   not
already         done        so,     to    proceed       toward       disposition               of    relator'      s

 Motion         to    proceed       under      1st     Amend    of   the    U. S.     Constitution              and
U. S.        Supreme          Court         controlling   Jurisprudence                        to        have     my
case/ claims            heard,"          filed  on   December  20, 2021,                   on       or     before
June    6,      2022.


                                                        JMG

                                                        GH
                                                       WRC




COURT      OF    APPEAL,          FIRST      CIRCUIT




        DEPUTY         CLERK      OF   COURT
                     FOR    THE   COURT